UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF INDIANA

In.ré Gregg Appliances, Inc: ‘Case No. 17-01303-11
Debtors , ,

MONTHLY OPERATING REPORT
Gregg Appliances, Inc.

INDEX TO CONDENSED FINANCIAL STATEMENTS AND SCHEDULES

GONDENSED-FINANCIAL STATEMENTS Page
‘Condensed Statemént.of income. 2
‘Condensed:Balance Sheet 3
Condensed Statement of Cash Flows 4

SCHEDULES

Schedule'1- Total Disbursements

Schedule 2- Barik:Reconciliations /

‘Schedule 3- Total Disbursements to Retained Professionals

Schedule 4- Summary of Unpaid Post-Petition Debts

Schedule’S - Schedule of Federal, State, and Local Taxes Collected, Received, Due or Withheld
Schedule.6- Accounts Receivable Aging

Schedule 7.- Questionnaire

ZB eC©oNaw

i declare under penalty of perjury (28 U.S.C. Section 1746) that this: report and the documents attached are true and
correct tothe best of my knowledge and belief,

 

 

 

 

  

 

 

 

 

Signature of Debtor ‘Date
Signature’ of Joint-Det A Date
FD, / asf
L Le, CA /2 Js MG
Signature of Authorized Individual* Date * #
Cur Bete S CEO/ CFO
Printed Name of Authorized Individual , ’ Title of Authorized Individual

 

* Authorized individual must.be an officer; director, or shareholder if debtor is:a.corporation; a partner if debtor is a
partnership; a manager.or:member if debtor is a timited liability company.

1 of 1
06 Pg 2of12

13:

cb jo?

 

 

 

 

 

 

Sel
(ve)

 

 

(6) $

 

 

 

 

(sSo7])/aWO0U] JON

(\yeuag)sesuedxy xe] awoou]

Sexe dJ0J9gq aUOdU]

(asusdxy)awosuy JaWIO
yeu ‘asuadxg jso19}U}

(sso7})jawoou) Buneisdo

sosuadxy Buyjesedo jejoL

$}qeq peg
asusdxy Sad1AJas JONPOld
asuadxy sajes pue saneujsiulupy
uoeziowy pue uojeloaideq
399q jo juowYysinBuyjx3 Ajey Uo ssoTuleES
JON ‘'(eueg) asuedxy UuonesuedwoD yoo;S
$994 |BUCISSaJOld
$004 uoVoOesues) yUeg
JuawuUlepa}Uy pue jeAeip
saomes eahojdwiy
asuedxy eben,
syyousg eeAojdwg
(Jed|pay-uoN) soueinsuy Auedw05
eoueualule|y pue Jpedey
suonedjunwwoy Req
$}s09 Aouedno09
JON ‘asuedxy Bulsmeapy
ssasuadxy Buyeredo

(sso7)Ayolg Ssolp5
PjOS SPOOS JO 4S0D
Safes JON

 

6102 ‘0€ AequIeAON
0} 602 ‘} JeqUIaAON
JO po}iad ou) 4104

(spuesnoy, uj)

Case 17-01302-JJG-11 Doc 2971 Filed 01/02/20 EOD 01/02/20 11

(pazpneun) ewoodu] Jo Juewaze}g payepllosuoy pesuepu0gD

NOISSSSSOd NI SYO.LE30 GNV S¥YOLasd
‘our ‘seouelddy BBalp
06 Pg 3of12

13:

GL joe

 

 

 

 

 

 

 

 

 

 

 

62162 $ NOYSC ,SIBPJOYxIO}S pue Soy} /Ge!] [2}0L
(2ze'e61) $ JOE ,Stepjoyyso}g |e}OL
G22'P0E yeydeo ul-preg jeuonippy
(8zz'0¢1) yoog Ainseoy
(e29'Zbe) Wye payeinunooy
P Yyoo}g UOWIUOD
- YIO}S PHaJald
bos‘Z2z $ SONG! [BIOL
Z6L'O6E as|wuosdwog 0} Oefqns saniiqely
201 saniiqer] wsa}-6u07 seo
yes uonesuadwo5 peuejeq 17
. quay pauazeq
9896'S $ Sop IQer] JUEIIND [e}O]
zo‘ sueo did
. Aner] xe 1 pevejeq
8ZZ'Z1 sesuadxy pamsooy eyo
St Aynger] peg YI peweepasun,
ogs'h SPUNJOY ‘S}IPald ‘sysodeq sawo}sND Bulpueysno
Foxe) i) aiqedeg syunosoy
HOI ,SsapjoyyxIo}S pue seywiger]
6ZL'62 $ sjessy |e}OL
- JON ‘sjessy JauUIO
- JON ‘syewWapery
. IiMpoos
- JON ‘seo4 Buueul4 pezyeyideo
- JON ‘Uewdinby pue Apadolg
62162 S}JISSy JUIN [e}OL
- aIqeAlsoey Sexe] SWODU]
Lb9'% sjessy JeujO pue sosuedxy piedaid
- SONOJUSAU| BSIPUBYOOYy
9cr's JOUIO - B|QeANDey SJuUNODOY
vse's JON ‘BIGeAIGOoY SJUNODOY Epes, PU PJed IPD
bob 'Zt ysed
sjessy
6LOZ/OC/LL (spuesnoy, uj)
josy

Case 17-01302-JJG-11 Doc 2971 Filed 01/02/20 EOD 01/02/20 11

(peypneun) jooys oouejeg pozyepljosuoy pesuepuoyg

NOISSASSOd NI SYOL8Sd GNV SYOLEsGd
‘oul ‘seouelddy BBas
Case 17-01302-JJG-11 Doc 2971 Filed 01/02/20 EOD 01/02/20 11:13:06 Pg 4of12

cLJor

LGV $
SSL'Zh

(r)

() $

6102 ‘Oe 4equiaAon
0} 6102 ‘} 4aqWeAON
JO POHdd 84) 404

ponied jo pua ye sjuajeainba yseo pue yseo
pollad jo BuluuiBaq ye syuajeainbs yseo pue yseg

s]uajeainbe yseo pue ysed ut (eseaJoap)/eseasoU]

Aypoey 3qeq uo (syuawAeday) shumouog JON
ssalAnoe Hujoueuy wos sMoy YseD

seniajoe Buljsaaul ul pesn yseo JON

YO

juawidinbe pue Avadoid jo ayes wo sp9sc0lg

juauudinbe pue Aedoid jo seseyoind
:SaHlAyoe Huljseaul wos smoy Yyseo

sanlajoe Buyesado (ul) pasn) Aq papjAoid yseo JaN
ssalNAnoe Huyyesodo wo SMojj USED
(spuesnoy, uj)

(pezpneun) smo)y yseo Jo JuaWAaJe}g poyepljosuoy pasuepu0y

NOISSSSS0Od NI SYOL830 GNV SYO1aEsd0
“ou ‘seourlddy bia
Case 17-01302-JJG-11 Doc 2971 Filed 01/02/20 EOD 01/02/20 11:13:06 Pg5of12

ZL JOG

Oh

sjusulasingsiq

LE-E0ELO-Z1 ‘ouy ‘saouerddy Sbaip
AaqunN ese Aug jebe7

 

6102 ‘O€ AOQUIDAON 0} 610z ‘| AeqUIeAON JO Polio, 64} 104
(spuesnoy, uj)

(peypneun) AyQUy jebe] pally Aq sjuowosingsiq [e101

NOISSASSOd NI SYOLASG GNV SYOLEsad0
‘oul ‘sooueyddy BBais
06 Pg6of12

13:

Case 17-01302-JJG-11 Doc 2971 Filed 01/02/20 EOD 01/02/20 11

zijog

 

 

ON 6LOZ/0e/EL = OSH LE $ oSb'hL $ SJOHEW A LOM pue xnjoyo9]3 = “DU| ‘seouRliddy B6esq junosoy oBjeY sijany [BWo]U; Mossy OBEY sIa-PepMsey  LLOL
‘{OOd|IUAA JO} MoJOSq pue arlesoy je6a7

ON 6Loz/oE/LL (Zz) $ - $ Burysay9 ‘ou ‘seoueliddy B6ai5 622691806 sjuswesingsig LSOL

SOA 6LOZ/OE/Lt = EOL $ €0L $ Jenjoney did uy cbse, siley\ Uo yseo sse0xQ = “Du 'saouel|ddy BGalD 801Z2 # UeOT YAATOASY did uv 66819 = ZLOL

ON 6LOz/0E/LL  - $ 0 $ Uolulluog yseQ = ‘Ou ‘seauRddy BBal9 SSh69L8E6 Uonequesuod ysep = QLOL

ON GLOZ/OE/LL  - $ - $ junoose Aioysodap = “ou ‘saoueliddy B6e19 Sos6918e6 qunooay ayelodJop =—s L001
SUONEDO| |IB}9J [hy ‘JUNODDe jIsodap YY ayesodiog

ON GLOe/Oe/tL  - $0 $ qunossy BujesedQ “oul ‘saoueyddy B6e15 PLIGOI8E6 junoooy Guyeledg Jaisew 0001

payouosay §=ajeqjosy eourjeg ia6pay aouejeg yUueg uo}jdusseq 40}q9q # yoy yueg SlWeBN JUNOSOY poy VO

(spuesnoy) uj)

{Paypneun) suolelisuosay yueg

NOISS4ASSOd N! SHO1L83G GNV SHOLE30
‘oul ‘seouelddy Biers)
Case 17-01302-JJG-11 Doc 2971 Filed 01/02/20 EOD 01/02/20 11:13:06 Pg 7 of 12

cL Jol

"BLOZ JAqUISAON UBNoJUY aseo au} Jo JUBLUGDUBWOD WO |eUdISssajold YOeS 0} S10}qaq

au) Aq juawAed Jo} Japso noo Aq paaoidde oJam yeu) sasuadxa pue sad} Jo JuNOWe ay) JUaseidead sjunowe psnociddy (1)

 

 

 

v9 $ geS'6 $ Je}0},
- $ 09 $ seolag |e627 477 ‘A100 8 ONFOIO NMOUNE NVWdIHO
- $ 9EL $ saoialag Aojdnsyueg OT] SSANAW10S NIAVD
- $ - $ seainias Aojdniyueg dNOYD NVOIMSNIY LY¥SYHO
- $ - $ seoinag Aoydniyueg dT xSvV
ve $ - $ saoiieg Aojdniyueg d11 LYVMALS 8 T1VH ALVOHO
- $ - $ saolieg Aojdnsyueg d11 STAINVG uae AYOAVs
- $ - $ saoag Aajdniyueg SN dT1 eadld v1d
- $ ggg $ saoiies Aoydniyueg “ONI ‘'SONIAOUd
- $ 917% $ saoiag Ajjdnyueg d11Ad1000
- $ 99 $ seoiasg Aojdnsyueg SYANLYVd ONVLIATWIN
- $ €02 $ seoes Adjdnuyueg d71 T10G WNVENaay9 WWHONIA
- $ 8E6'} $ seolnles je6aq d11 MATH 59!
oe $ - $ saolag Aojdniyueg ON! ANVdWOO 8 ONVOSY 'NIINOG
- $ ecr'z $ seoues Aojdniyueg =991T1 dNOYS HOUWASAY AS Tawa
- $ - $ seomuag Aojdmiyueg = ON] ANVdINIOD 8 SNYIOOIN “TasILS
- $ gZe'L $ SeolAleg je6a7 d11 SNINDO8 8 SIMS ‘NVYOYOW
sjuswesingsiq (t) sjunowy peaoiddy S|BUOISSAJO1g POUiejay

 

6102 ‘OF JAqUISAON 0} 6102 ‘L JEqUIGAON JO polled oy} 404

(spuesnoy, uj)

(peipneun) sjeuoissajosg poulejyoy 0} sjuewEesingsiq [e}OL
NOISS3SSOd NI SYOLE30 GNV SYOLdad

‘oul ‘seouelddy bbeiD
ZL o8

“Lb0z Aine uy Buyuujbeq syuawAed aye] Jo} pebieyo

sonjeued Aue pue ajqeked sexe} sjdiese. ssos6 pledun se jam Se '/10Z 10} See} esued!] sseulsng pledun o} ayejel ejqeced sexe} anp ysed Auy (1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

908'2z $ | epg'zz 98 get $l] ze §1929Q Uoned-4S0d [BIOL
g2b'zt olv'el = : - (z) 18410
bee pee : - - uojesusdwog pexaje 11
- : : - ~ wey peLejeq
St $y - (2) Maer ped wid peweepesun
ogs"t ogs't - : - (2) spunjey “Siperd ‘syisodaq Jeulojsn5 SuIpue}s iO
- : > - > Ssapisuj 0) ong sjunouy
g9zz z20'S se £6 cb $08.4 [PUdISSOJO1d
> - - - SjUaWAeg UONoe|OJg ejenbepypAgeg pesnoeg
- . - - - SOAlaS0y SOUCINSU]
8cPr Scr : : (z) eiqekeg sannn
6S2'e 6sz'€ - - : Buiping-sesea juey
ove 6e6 - : (1) aiqekeg sexes
€ > - : eiqeded sabe’
Sct $ | s90'r > oF $| 2

 

 

 

 

 

 

 

 

 

 

 

 

 

aiqeAe sjunoooy;

  

(11-80€10-Z1) ‘oul ‘seauelddy 66a1s

(spuesnoy, uj)

GLOZIOE/FE IO SY

(peypneun) s3qag UoNad-3soq pledun so Arewuung
NOISS3SSOd NI SHOLG3G GNY SHOLEaG

‘oul ‘saouRddy Shes
cL JO6

 

 

 

 

gst's $ () $4 $ 9gt'g $
66 $ - $ $ 66 $
z9S'b $ - $e $ zZgG'L $
vLy'e $ - $ $ Pre $

- $ - $ - $ - $

- $ - $e $e $
(0) $ - $ $ (0) $
0 $ SuIM 22ivb‘elbb = (4) $ 4 $ 0 $
0 $ (e) $ € $$ - $
- $ - d
- $ SIM - $e $e $
0 $ SUIM ZZIVESEbiLL = (0) $ 0 $ 0 $
0 $ SMIM LVL ‘ltl = (0) $ 0 $ 0 $
L $ FYIM Ze/be-euth =) $ € $ 0 $

 

 

 

610z ‘Of JEqUIeAON 03 GL0Z ‘L JEqUICAON Jo polled 843 10-4

|2907 puke a}e}g [e}OL
4310
Ayodoid |euosisd
Auadoiy jeay
yuawAojdwuaun
asloxg
asp pue sages
GBuIpjoyyA
2907] pue 9}e}S

sexe) (elapse [ejo)
SwWodu|
quawAoduiaup
JeAoidg - YOls
seAoidwiq - YOIs
BuipjouuM

jesopod

   

(spuesnoy{ uj)

(peypneun) prey Jo ang ‘paalasey ‘paj9a|;05 sexes jeo07] 9 ‘aJe}g ‘Jelapad jo ajnpeyos

NOISS3SS0Od NI SYO.LE3d0 GNV SYOLE3d

‘ou ‘ssoueyddy BBais
cb 3° OL

“anp ysed shep 06 < pabe st yoy Jo [1 ‘6 LOZ/OE/ LL 18 SISIXS JAUIC - aiqealaoay syunoday jo Ws"e$ (€)
“Sa|qeatooal pied yipsuo ysuleBe papiooas usaq SABY SAAIBSAl ON (Z)

“panjosal Alin} yUN aoURjeg Aled 0} BNUNUOD |[IM “JaASMOY ‘satUedUOD pled JpssD ayy Aq syoeqebeuo ysurebe paidde sem yunowe yeu} Jo |e JO
SLUOS PUB}SJBPUN $10}G28q *000'006S JO JUNOWWe Sy} UI (predJa}SeYy/esiA) ANUeA Aq PISYYIM SPUNY UONNSd-Bid JO UONdIOXa Bu} UM JO USM 919M sajqealsoay pled pag [le ‘gLoz Aine uy (1)

   

 

 

 

 

 

 

 

 

 

 

SALON
(2) 1 (1)
vS6's $ vS0'S $ 006 JON ‘a|qeAlsoey s}uNooOy
- - - aiqyoajooun paispisuoD junowy
yS6's ¥S0'S 006 ajqealsoey sjunoooy [e101
pse's yS0'S 006 +b6
- $ - $ - 06 >
Z6EL bulby ajqeateooy syunoooy
6102 ‘0¢ JeqUIsAON Jo sy
#S6'S $ 7S0'S $ 006 poled Buyodes ayy jo pua ay} ye ajqealsoay sjunoooy |2}0)
- - - (Buipuny pAWUBbis/syeqebeyo/s}usu|snipy/soWayW jIped/syYoa|AA) SjuaWSNipy JOYWIO -
- - - poled ay) Buuinp payajjoo syunowly -
- - - poued ayy Buunp pajjiq sjunowuy +
vg6's $ vgo's 006 $ poled Buyyiodey ayy yo BuluuGeq ayy ye ajqeajoooy syunoooy [2}0 |
a[qeajsooy sjuNoD.oy spel alqeAisooy sajqealeoay
pue pie jIpeiy jejoL sjunoooy epesL preg uWpo5

uoTHEIINUODeYy a|qeAledey s}JUNODDY

6102 ‘Oe JOqUIDAON Jo sy
(spuesnoy] uj)

(peyipneun) Buby sjqeajooay syunosoy

NOISS4SSOd NI SHYO.LE3d GNV SY¥O.LaaG
‘oul ‘soouelddy 6bei5

 
06 Pgiiof12

13:

Case 17-01302-JJG-11 Doc 2971 Filed 01/02/20 EOD 01/02/20 11

ZL JO LL

 

 

 

aed

owen yueg

Jaquiny oy

 

ssouisng

 

esodind

 

OWEN juNoIOy

 

"€-LOOP BINY }2007] QueMejeq ay) O} JUeNSINd UOHE}USWNOOP PalINbal ay}
apiaoid pouado usaq sey JUusWIsaAu! Ue J] *(s)}JUNCDDe pouado ayy GulAyUap! UOWe}USWNDOp
aptaod ‘sak yj gpoued Burodas ay) Buuinp pauedo useq junoooe yueq Aue seH *G

 

“mo[aq UOl}eueldxe Ue aplAosd ‘ou Y Zaye
ur saBeJaa09 soueinsul Aiessaoau Jaujo pue ‘Ajiiqel] fesaueb ‘uoesuadWuod SIaxYIOM SY “7

 

“MO[aq UOHeUe(dXe Ue apIAdld ‘ou 4s ZAjeLU] paly UsEq SUIN}os xe] UONNed-sod |Je GARY “E

 

“mojaq uoHeueR|dxe ue apiAoid ‘sek j| Zpoued Buyodas siyj

qunoooe Uolssassod ul! Jo}qep Be UBY} Joyo JUNODOR Aue Wo} pasingsip useq spun} Aue anely °Z

 

 

 

“Mo|9q UOIeUR|dxa Ue apIAodd ‘sah jy, gpoued Bumodas

SIU} SSOUISNg JO aS1NOO [EWJOU BU) apis}no pawasysue JO pjos uaeq sjesse Aue SAB ‘1

 

 

ON

SoA

eujeuuoNsenD

NOISSASSOd NI SYOLGAd GNV SYOLEsaqg

‘oul ‘seouelddy BBaip

 
Case 17-01302-JJG-11 Doc 2971

 
 

 

 

 

 

 

 

 

 

‘Greag Appliances, Inc.
17-01303-11

‘Nariance:
Total AP -
Trade Pre
Import In-Tran

Unapplied Credits (UA/LC)
Open Rec Pre

Pay By Scan

Exp Pre

LC's

Utilities Pre

Total Pre

Trade Post
Exp Post

Cash In-Transit
Utilities Post
Other AP
Accounting
Open Rec Post
Pay by Scan
Misc/Variance
Total Post

Total Itemized AP

 

Variance

 

 

 

 

 

 

Filed 01/02/20 EOD 01/02/20 11:13:06 Pg 12 of 12

“* This tab is not part of the published package...just for reference in answering questior

Other Accrueds Breakout

Accrued Compensation & Benefits

Accrued Sales & Property Taxes

Accrued Advertising

GB Accrual

Self-insured Reserves

Other (def. inc. taxes, prof fees, CAM, utilities, etc.)

P12 P11
